NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



CHARLES ROY HAYNES,                      )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-4121
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 4, 2019.

Appeal from the Circuit Court for Polk
County; Andrea Smith, Judge.

Howard L. Dimmig, II, Public Defender,
and Tosha Cohen, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Lara E. Breslow,
Assistant Attorney General, Tampa, for
Appellee.




PER CURIAM.

             Affirmed.

MORRIS, BLACK, and BADALAMENTI, JJ., Concur.